PER CURIAM.
The background for this appeal may be found in our opinion in Harrington v. Harrington, D.C.Mun.App., 145 A.2d 121. While the main appeals were pending the wife moved to have the husband adjudged in contempt for failure to make payments for support of the child, and also moved for judgment against the husband for the arrears in such payments. The trial court denied the motions and this appeal was taken from that denial. In the light of our opinion on the main appeals we find no error in this appeal.
Affirmed.